           Case 1:18-vv-00825-UNJ Document 24 Filed 07/29/19 Page 1 of 4




                In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0825V
                                      (Not to be Published)

*************************
JEROME DEBELTZ,             *
                            *
                Petitioner, *                              Filed: June 21, 2019
                            *
          v.                *
                            *                              Entitlement; Decision by Proffer; Damages;
SECRETARY OF HEALTH AND     *                              Influenza (“Flu”) Vaccine; Guillain-Barré
HUMAN SERVICES,             *                              syndrome (“GBS”).
                            *
                Respondent. *
*************************

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jeffrey T. Sprague, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                               DECISION AWARDING DAMAGES1

       On June 12, 2018, Petitioner Jerome Debeltz filed a petition seeking compensation under
the National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed
Guillain-Barré syndrome (“GBS”) and chronic inflammatory demyelinating polyneuropathy
(“CIDP”) as a result of receiving an influenza (“flu”) vaccine on October 7, 2016. Petition, ECF
No. 1.



1
 Because this decision contains a reasoned explanation for my actions in this case, I will post it on the
United States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44
U.S.C. § 3501 (2012). This means the ruling will be available to anyone with access to the internet.
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion
of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
         Case 1:18-vv-00825-UNJ Document 24 Filed 07/29/19 Page 2 of 4



        On April 19, 2018, Respondent filed a Rule 4(c) Report (“Respondent’s Report”) in which
he conceded that Petitioner is entitled to compensation for his claims. Respondent’s Report, ECF
No. 14. Specifically, Respondent stated that the medical evidence demonstrates Petitioner has
“satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications and
Aids to Interpretation (“QAI”).” Id. at 5. Accordingly, Respondent concluded that Petitioner is
entitled to an award of damages, the scope of which is limited to Petitioner’s GBS and its related
sequelae. Id.

        In light of Respondent’s concession, I issued a Ruling on Entitlement on April 24, 2019.
ECF No. 16. I subsequently ordered the parties to inform the Court on their progress towards
resolving damages. See Damages Order, ECF No. 17.

      Respondent filed a proffer on June 21, 2019 (ECF No. 18), agreeing to issue the following
payments:
          a. a lump sum payment of $85,567.78, for all damages, with $85,000.00 being for
             pain and suffering and $567.78 for out-of-pocket medical expenses, paid in the
             form of a check to Petitioner.
       These amounts represent all elements of compensation for all damages that would be
available under § 300aa-15(a).

        I adopt the parties’ proffer attached hereto, and award compensation in the amount and on
the terms set forth therein. I, therefore, award compensation in the amount of a lump sum
payment of $85,567.78, in the form of a check payable to Petitioner, Jerome Debeltz. The clerk
of court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.


                                                            s/ Katherine E. Oler
                                                            Katherine E. Oler
                                                            Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
           Case 1:18-vv-00825-UNJ Document 24 Filed 07/29/19 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
JEROME DEBELTZ,                     )
                                    )
       Petitioner,                  )    No. 18-825V ECF
                                    )
              v.                    )    Special Master Oler
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On June 12, 2018, Jerome DeBeltz (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. He alleges that, as a result of receiving the influenza vaccine on October 7,

2016, he suffered Guillain-Barre Syndrome (GBS) and chronic inflammatory demyelinating

polyneuropathy (CIDP). Petition. On April 19, 2019, respondent filed his Vaccine Rule 4(c)

report, conceding GBS as a Table injury. On April 24, 2019, the Special Master issued a ruling

on entitlement, finding that petitioner was entitled to compensation for GBS.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $85,567.78, for all damages, with $85,000.00 being for pain and suffering, and

$567.78 for out-of-pocket medical expenses, paid in the form of a check to petitioner. This




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:18-vv-00825-UNJ Document 24 Filed 07/29/19 Page 4 of 4




amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $85,567.78 in the form of a check payable to petitioner. 2

Petitioner agrees.


                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Jeffrey T. Sprague
                                             JEFFREY T. SPRAGUE
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4179
Dated: June 21, 2019                         Fax: (202) 616-4310

       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
